Exhibit 10.4
QLOGIC CORPORATION
1998 EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective February 10, 2011)
     This 1998 EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) was established by
QLOGIC CORPORATION, a Delaware corporation, on the 9th day of April, 1998 and
became effective on the “Effective Date.” The Plan is hereby amended and
restated in its entirety as set forth herein, effective as of February 10, 2011.
ARTICLE 1
PURPOSE OF THE PLAN
     1.1 Purpose. The Company has determined that it is in its best interest to
provide incentives to attract and retain employees and to increase employee
morale by providing a program through which employees of the Company, and of
such of the Company’s Subsidiaries as the Company’s Board of Directors may from
time to time designate (each a “Designated Subsidiary,” and collectively,
“Designated Subsidiaries”) may acquire a proprietary interest in the Company
through the purchase of shares of the common stock of the Company (“Company
Stock”). The Plan is hereby established by the Company to permit employees to
subscribe for and purchase directly from the Company shares of the Company Stock
at a discount from the market price, and to pay the purchase price in
installments by payroll deductions. The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”). The provisions of the Plan are
to be construed in a manner consistent with the requirements of Section 423 of
the Code. The Plan is not intended to be an employee benefit plan under the
Employee Retirement Income Security Act of 1974, and therefore is not required
to comply with that Act.
ARTICLE 2
DEFINITIONS
     2.1 Administrator. “Administrator” shall refer to the committee of the
Board of Directors of the Company appointed to administer the Plan, and if no
such committee has been appointed, the term Administrator shall mean the Board
of Directors.
     2.2 Company. “Company” means QLogic Corporation, a Delaware corporation.
     2.3 Compensation. “Compensation” includes salary, annual bonus/incentive
paid in cash, annual profit sharing, overtime, lead premium, commissions and
shift differential, but expressly excludes other forms of compensation such as
relocation, housing, car allowances, phone allowances, sign-on bonuses, referral
bonuses and non-cash incentives.
     2.4 Effective Date. “Effective Date” means November 2, 1998.
     2.5 Employee. “Employee” means each person currently employed by the
Company or any of its Designated Subsidiaries.

 



--------------------------------------------------------------------------------



 



     2.6 Grant Date. “Grant Date” means the first day of each Offering Period
(February 1, May 1, August 1 and November 1) under the Plan.
     2.7 Offering Period. “Offering Period” means the three-month periods from
February 1 through April 30, May 1 through July 31, August 1 through October 31,
and November 1 through January 31 of each calendar year.
     2.8 5% Owner. “5% Owner” means an Employee who, immediately after the grant
of any rights under the Plan, would own stock (within the meaning of
Section 423(b)(3) of the Code) possessing 5% or more of the total combined
voting power or value of all classes of stock of the Company, or of any Parent,
or of any Subsidiary. For purposes of this Section, the ownership attribution
rules of Section 424(d) of the Code shall apply, and stock which the Employee
may purchase under outstanding options shall be treated as stock owned by the
Employee.
     2.9 Parent. “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company in which each corporation
(other than the Company) owns shares possessing 50% or more of the total
combined voting power of all classes of shares in one or more of the other
corporations in the chain.
     2.10 Participant. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.
     2.11 Purchase Date. “Purchase Date” means the last day of each Offering
Period (April 30, July 31, October 31, or January 31).
     2.12 Subsidiary. “Subsidiary” means any corporation (other than the
Company) in an unbroken chain of corporations (beginning with the Company) in
which each corporation (other than the last corporation) owns shares possessing
50% or more of the total combined voting power of all classes of shares in one
or more of the other corporations in the chain.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. Each Employee of the Company, or any Designated
Subsidiary, whose customary employment is for more than 20 hours per week and
more than five months in a calendar year may become a Participant in the Plan on
the Grant Date coincident with or next following the Employee’s satisfaction of
the requirements of Section 3.2.
     3.2 Participation. An Employee who has satisfied the eligibility
requirements of Section 3.1 may become a Participant in the Plan upon his
completion and delivery to the Administrator of the Company of a stock purchase
agreement provided by the Company (the “Stock Purchase Agreement”) authorizing
payroll deductions. Payroll deductions for a Participant shall commence on the
Grant Date coincident with or next following the filing of the Participant’s
Stock Purchase Agreement and shall remain in effect until revoked by the
Participant by the filing of a notice of withdrawal from the Plan under
Article 8 or by the filing of a new Stock Purchase Agreement providing for a
change in the Participant’s payroll deduction rate under Section 5.2.

2



--------------------------------------------------------------------------------



 



     3.3 Special Rules. Under no circumstances shall:
          a. an option to purchase Company Stock under the Plan be granted to a
Participant if the exercise of such option would cause the Participant to be a
5% Owner;
          b. an option to purchase Company Stock under the Plan be granted to a
Participant if such option would cause the Participant to have rights to
purchase Company Stock under the Plan (and under any other employee stock
purchase plan of the Company, any Parent or any Subsidiary which is qualified
under Section 423 of the Code) which accrue at a rate which exceeds $25,000 of
the fair market value of the Company Stock (determined at the time the right to
purchase such Company Stock is granted, before giving effect to any discounted
purchase price under any such plan) for each calendar year in which such right
is outstanding at any time, as this rule is applied under Section 423 of the
Code and the rules and regulations promulgated thereunder; or
          c. the number of shares of Company Stock purchasable by a Participant
in any Offering Period exceed 10,000 shares, subject to periodic adjustments
under Section 10.4.
For purposes of the foregoing, a right to purchase Company Stock accrues when it
first becomes exercisable during the calendar year. If any amount which exceeds
the limits set forth in this Section 3.3 remains in the Participant’s Account
after the exercise of the Participant’s option on the Purchase Date, such amount
shall be refunded to the Participant as soon as administratively practicable
after such date.
ARTICLE 4
OFFERING PERIODS
     4.1 Offering Periods. The Plan shall provide for Offering Periods
commencing on each Grant Date and terminating on the next following Purchase
Date.
ARTICLE 5
PAYROLL DEDUCTIONS
     5.1 Participant Election. Upon completion of the Stock Purchase Agreement,
each Participant shall designate the amount of payroll deductions to be made
from his or her paycheck to purchase Company Stock under the Plan. The amount of
payroll deductions shall be designated in whole percentages of Compensation, not
to exceed a maximum of 10%, which maximum percentage may be increased or
decreased from time to time in the discretion of the Administrator effective
with the Offering Period next commencing after the date of such increase or
decrease, but in no event shall the maximum amount be increased to an amount in
excess of 15% of Compensation. The amount so designated upon the Stock Purchase
Agreement shall be effective as of the next Grant Date and shall continue in
effect for the Offering Period commencing on such Grant Date and, unless
otherwise expressly provided by the Administrator, all subsequent Offering
Periods until the Participant is no longer eligible to participate in the Plan
or terminates or alters such Stock Purchase Agreement in accordance with
Section 5.2 below.

3



--------------------------------------------------------------------------------



 



     5.2 Changes in Election. Any Participant may change any election (increase
or decrease the rate of payroll deductions) under this Section one time during
any Offering Period by completing and delivering to the Administrator a new
Stock Purchase Agreement setting forth the desired change at least 15 days prior
to the end of the Offering Period. A Participant may terminate participation in
the Plan at any time prior to the close of an Offering Period as provided in
Article 8. A Participant may also terminate payroll deductions and have
accumulated deductions for the then current Offering Period applied to the
purchase of Company Stock as of the Purchase Date for that Offering Period by
completing and delivering to the Administrator a new Stock Purchase Agreement
setting forth the desired change. Any change under this Section shall become
effective on the next payroll period (to the extent practical under the
Company’s payroll practices) following the delivery of the new Stock Purchase
Agreement.
     5.3 Participant Accounts. The Company shall establish and maintain a
separate account (“Account”) for each Participant. The amount of each
Participant’s payroll deductions shall be credited to his Account. No interest
will be paid or allowed on amounts credited to a Participant’s Account. All
payroll deductions received by the Company under the Plan are general corporate
assets of the Company and may be used by the Company for any corporate purpose.
The Company is not obligated to segregate such payroll deductions.
ARTICLE 6
GRANT OF OPTION
     6.1 Option to Purchase Shares. On each Grant Date, each Participant shall
be granted an option to purchase at the price determined under Section 6.2 that
number of whole shares of Company Stock that can be purchased or issued by the
Company based upon that price with the amounts held in his Account, subject to
the limits set forth in Section 3.3. In the event that there are amounts held in
a Participant’s Account that are not used to purchase Company Stock (except for
amounts required to be returned under Section 3.3), such amounts shall remain in
the Participant’s Account and shall be eligible to purchase Company Stock in the
next subsequent Offering Period.
     6.2 Purchase Price. The purchase price for any Offering Period shall be the
lesser of:
          a. 85% of the Fair Market Value of Company Stock on the Grant Date; or
          b. 85% of the Fair Market Value of Company Stock on the Purchase Date.
     6.3 Fair Market Value. “Fair Market Value” shall mean the value of one
share of Company Stock, determined as follows:
          a. If the Company Stock is then listed or admitted to trading on a
national securities exchange, the Fair Market Value shall be the closing sale
price of the Company Stock on the date of valuation on the principal national
securities exchange on which the Company Stock is then listed or admitted to
trading, or, if there is no trading of the Company Stock on such date, the Fair
Market Value shall be the closing sale price of the Company Stock on such
principal national securities exchange on the next preceding day on which there
was trading in the Company Stock.
          b. If the Company Stock is not listed or admitted to trading on a
national securities exchange on the valuation date, the Fair Market Value shall
be determined by the

4



--------------------------------------------------------------------------------



 



Administrator in good faith using any reasonable method of valuation, which
determination shall be conclusive and binding on all interested parties.
ARTICLE 7
PURCHASE OF STOCK
     7.1 Exercise of Option.
          a. On each Purchase Date, the Participant will be deemed to exercise
the option expiring on that Purchase Date. Notwithstanding the above, a
Participant may direct the Company not to purchase Company Stock on the Purchase
Date in accordance with Section 8.1, in which case any amount in the
Participant’s Account shall be refunded to the Participant as provided in
Section 8.1.
          b. Upon exercise of an option, the Plan shall purchase on behalf of
each Participant the maximum number of whole shares of Company Stock subject to
such option at the option price determined under Section 6.2 above as can be
purchased with the amounts held in each Participant’s Account. Any amounts
remaining in a Participant’s Account as a result of the requirement that no
fractional shares may be purchased shall be held in the Participant’s Account
and carried forward for the rest of the Offering Period or to the next Offering
Period.
     7.2 Delivery of Company Stock. The time of issuance and delivery of the
shares may be postponed for such period as may be necessary to comply with the
registration requirements under the Securities Act of 1933, as amended, the
listing requirements of any securities exchange on which the Company Stock may
then be listed, or the requirements under other laws or regulations applicable
to the issuance or sale of such shares.
ARTICLE 8
WITHDRAWAL
     8.1 In Service Withdrawals. At any time prior to the Purchase Date of an
Offering Period (subject to any deadline the Administrator may establish for the
relevant Offering Period prior to the Grant Date for such Offering Period), any
Participant may withdraw the amounts held in his Account by executing and
delivering to the Administrator a written notice of withdrawal on the form
provided by the Company. In such a case, the entire balance of the Participant’s
Account shall be paid to the Participant, without interest, as soon as is
practicable. Upon such notification, the Participant shall cease to participate
in the Plan for the remainder of the Offering Period in which the notice is
given. A reduction in contributions to zero during any Offering Period with an
instruction to hold the funds in a Participant’s Account to purchase shares on
the Purchase Date of the Offering Period shall not be deemed a withdrawal. Any
Employee who has withdrawn under this Section shall be excluded from
participation in the Plan for the remainder of the Offering Period in which the
withdrawal occurred and the next succeeding Offering Period, but may then be
reinstated as a Participant thereafter by executing and delivering a new Stock
Purchase Agreement to the Administrator.

5



--------------------------------------------------------------------------------



 



     8.2 Termination of Employment.
          a. In the event that a Participant’s employment with the Company
terminates for any reason, the Participant shall cease to participate in the
Plan on the date of termination. As soon as is practical following the date of
termination, the entire balance of the Participant’s Account shall be paid to
the Participant or his beneficiary in cash, without interest. For purposes of
the Plan, if a Designated Subsidiary ceases to be a Subsidiary of the Company,
each person employed by that Designated Subsidiary will be deemed to have
terminated employment for purposes of the Plan, unless the person continues as
an employee of the Company or another Designated Subsidiary.
          b. A Participant may file a written designation of a beneficiary who
is to receive any shares of Company Stock purchased under the Plan or any cash
from the Participant’s Account in the event of his or her death subsequent to a
Purchase Date, but prior to delivery of such shares or cash. In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s Account under the Plan in the event of his death
prior to a Purchase Date under paragraph (a) above. If a Participant is married
and the designated beneficiary is not solely his or her spouse, spousal consent
shall be required for such designation to be effective unless it is established
(to the satisfaction of the Administrator or its delegate) that there is no
spouse or that the spouse cannot be located.
          c. Any beneficiary designation under paragraph (b) above may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant, the Administrator may rely upon the most recent
beneficiary designation it has on file as being the appropriate beneficiary. In
the event of the death of a Participant where no valid beneficiary designation
exists or the beneficiary has predeceased the Participant, the Administrator
shall deliver any cash or shares of Company Stock to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed to the knowledge of the Administrator, the
Administrator, in its sole discretion, may deliver such shares of Company Stock
or cash to the spouse or any one or more dependents or relatives of the
Participant, or if no spouse, dependent or relative is known to the
Administrator, then to such other person as the Administrator may designate.
ARTICLE 9
PLAN ADMINISTRATION
     9.1 Plan Administration.
          a. Authority to control and manage the operation and administration of
the Plan shall be vested in the Board of Directors (the “Board”) for the
Company, or a committee (“Committee”) thereof. Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
As used herein, the term “Administrator” shall mean the Board or, with respect
to any matter as to which responsibility has been delegated to the Committee,
the term Administrator shall mean the Committee. The initial Administrator of
the Plan shall be the Compensation Committee of the Board of Directors. The
Administrator shall have all powers necessary to supervise the administration of
the Plan and control its operations.
          b. In addition to any powers and authority conferred on the
Administrator elsewhere in the Plan or by law, the Administrator shall have the
following powers and authority:

6



--------------------------------------------------------------------------------



 



               (i) To designate agents to carry out responsibilities relating to
the Plan;
               (ii) To administer, interpret, construe and apply this Plan and
to answer all questions which may arise or which may be raised under this Plan
by a Participant, his or her beneficiary or any other person whatsoever;
               (iii) To establish rules and procedures from time to time for the
conduct of its business and for the administration and effectuation of its
responsibilities under the Plan; and
               (iv) To perform or cause to be performed such further acts as it
may deem to be necessary, appropriate, or convenient for the operation of the
Plan.
          c. Any action taken in good faith by the Administrator in the exercise
of authority conferred upon it by this Plan shall be conclusive and binding upon
a Participant and his beneficiaries. All discretionary powers conferred upon the
Administrator shall be absolute.
     9.2 Limitation on Liability. No Employee of the Company nor member of the
Board or Committee shall be subject to any liability with respect to his or her
duties under the Plan unless the person acts fraudulently or in bad faith. To
the extent permitted by law, the Company shall indemnify each member of the
Board or Committee, and any other Employee of the Company with duties under the
Plan who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of the person’s conduct in the
performance of his duties under the Plan.
     9.3 Sub-Plans. The Administrator has discretion to adopt any rules
regarding administration of the Plan to conform to local laws. Without limiting
the generality of the foregoing, the Administrator is specifically authorized to
adopt rules and procedures regarding handling of payroll deductions, payment of
interest and handling of share certificates which vary according to local
requirements. The Administrator has the authority to suspend or limit
participation in the Plan by employees of any particular Subsidiary of the
Company for any reason, including administrative or economic reasons. The
Administrator may also adopt rules, procedures or sub-plans applicable to
particular Subsidiaries or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code.
     9.4 Reliance on Experts Delegation. In making any determination or in
taking or not taking any action under the Plan, the Committee or the Board, as
the case may be, may obtain and may rely upon the advice of experts, including
professional advisors to the Company. No director, officer or agent of the
Company or any Designated Subsidiary shall be liable for any such action or
determination taken or made or omitted in good faith. The Administrator may
delegate ministerial, non-discretionary functions to individuals who are
officers or employees of the Company or a Designated Subsidiary.
ARTICLE 10
COMPANY STOCK
     10.1 Limitations on Purchase of Shares. The maximum number of shares of
Company Stock that shall be made available for sale under the Plan shall be
6,000,000 shares, subject to adjustment under Section 10.4 below. The shares of
Company Stock to be sold to Participants under

7



--------------------------------------------------------------------------------



 



the Plan will be issued by the Company. If the total number of shares of Company
Stock that would otherwise be issuable pursuant to rights granted pursuant to
Section 6.1 of the Plan at the Purchase Date exceeds the number of shares then
available under the Plan, the Administrator shall make a pro rata allocation of
the shares remaining available in as uniform and equitable manner as is
practicable. In such event, the Administrator shall give written notice of such
reduction of the number of shares to each Participant affected thereby and any
unused payroll deductions shall be returned to such Participant if necessary.
     10.2 Voting Company Stock. The Participant will have no interest or voting
right in shares to be purchased under Section 6.1 of the Plan until such shares
have been actually delivered to and held of record by the Participant.
     10.3 Registration of Company Stock. Shares to be delivered to a Participant
under the Plan will be registered in the name of the Participant unless
designated otherwise by the Participant.
     10.4 Changes in Capitalization of the Company. Subject to any required
action by the stockholders of the Company, the number of shares of Company Stock
covered by each right under the Plan which has not yet been exercised and the
number of shares of Company Stock which have been authorized for issuance under
the Plan but have not yet been placed under rights or which have been returned
to the Plan upon the cancellation of a right, as well as the purchase price per
share of Company Stock covered by each right under the Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Company Stock resulting from a stock split,
stock dividend, spin-off, reorganization, recapitalization, merger,
consolidation, exchange of shares or the like. Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Company Stock subject to any option
granted hereunder.
     10.5 Merger of Company. In the event that the Company at any time proposes
to merge into, consolidate with or enter into any other reorganization pursuant
to which the Company is not the surviving entity (including the sale of
substantially all of its assets or a “reverse” merger in which the Company is
the surviving entity), the Plan and each then outstanding option hereunder shall
terminate, unless provision is made in writing in connection with such
transaction for the continuance of the Plan and for the assumption of
outstanding options theretofore granted, or the substitution for such
outstanding options of new options covering the shares of a successor
corporation, with appropriate adjustments as to number and kind of shares and
prices, in which event the Plan and the outstanding options theretofore granted
or the new options substituted therefor, shall continue in the manner and under
the terms so provided. If such provision is not made in such transaction for the
continuance of the Plan and the assumption of the outstanding options
theretofore granted or the substitution for such outstanding options of new
options covering the shares of a successor corporation, then the Administrator
shall cause written notice of the proposed transaction to be given to the
persons holding then-outstanding options not less than 10 days prior to the
anticipated effective date of the proposed transaction, and, concurrent with the
effective date of the proposed transaction, such outstanding options shall be
exercised automatically in accordance with Section 7.1 as if such effective date
were the Purchase Date of the applicable Offering Period unless a Participant
withdraws from the Plan as provided in Section 8.1. The Administrator may
provide in each case that the transactions contemplated by this Section 10.5 are
contingent upon the consummation of the

8



--------------------------------------------------------------------------------



 



proposed merger, consolidation or other reorganization event and provide for the
reinstatement of the Plan and outstanding options and the continuation of the
Offering Period then in effect in the event that such consummation does not
occur.
ARTICLE 11
MISCELLANEOUS MATTERS
     11.1 Amendment and Termination. The Plan shall terminate on December 31,
2018. Since future conditions affecting the Company cannot be anticipated or
foreseen, the Company reserves the right to amend, modify, or terminate the Plan
at any time. Upon termination of the Plan, all benefits shall become payable
immediately. Notwithstanding the foregoing, no such amendment or termination
shall affect rights previously granted, nor may an amendment make any change in
any right previously granted which adversely affects the rights of any
Participant without the Participant’s consent. In addition, no amendment may be
made without prior approval of the stockholders of the Company if such amendment
would:
          a. Increase the number of shares of Company Stock that may be issued
under the Plan;
          b. Materially modify the requirements as to eligibility for
participation in the Plan; or
          c. Materially increase the benefits which accrue to Participants under
the Plan.
     11.2 Benefits Not Alienable. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily. Any attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Article 8.
     11.3 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge any Employee at any time.
     11.4 Governing Law. To the extent not preempted by Federal law, all legal
questions pertaining to the Plan shall be determined in accordance with the laws
of the State of California.
     11.5 Non-business Days. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or legal holiday, that act
shall be performed on the next succeeding day which is not a Saturday, Sunday or
legal holiday. Notwithstanding the above, Fair Market Value shall be determined
in accordance with Section 6.3.
     11.6 Compliance With Securities Laws. The Plan, the granting of options
under the Plan and the offer, issuance and delivery of shares of Company Stock
are subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities laws) and
to such approvals by any listing, regulatory or governmental authority as may,
in

9



--------------------------------------------------------------------------------



 



the opinion of counsel for the Company, be necessary or advisable in connection
therewith. The person acquiring any securities under the Plan will, if requested
by the Company and as a condition precedent to the exercise of his or her
option, provide such assurances and representations to the Company as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal requirements.
     11.7 Other Company Benefit and Compensation Programs. Payments and other
benefits received by an Employee pursuant to the Plan shall not be deemed a part
of the Employee’s compensation for purposes of the determination of benefits
under any other employee welfare or benefit plans or arrangements, if any,
provided by the Company or any Subsidiary, except where the Administrator
expressly otherwise provides or authorizes in writing.

10